UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

UNITED STATES OF AMERICA
Vv. Case No. 8:18-cr-64-T-17TGW
JOSHUA WILLIAMS

FINAL ORDER OF FORFEITURE

The United States moves under 21 U.S.C. § 853(n)(7) and Rule

32.2(c)(2), Federal Rules of Criminal Procedure, for a final order of
forfeiture for the following assets, which were subject to an August 22, 2019

preliminary order of forfeiture (Doc. 92):

1. A Taurus PT24/7 Pro CDS 9mm pistol, serial number
TCW20631; and

2. Approximately 15 rounds of CCI 9mm ammunition.

In accordance with the provisions of 21 U.S.C. § 853(n), the United
States published notice of the forfeiture, and of the intent to dispose of the
assets on the official government website, www.forfeiture.gov, beginning on
August 24, 2019 and continuing through September 22, 2019. Doc. 105.
The publication gave notice to all third parties with a legal interest in the assets
to file with the Office of the Clerk, United States District Court, Sam Gibbons
Federal Courthouse, 2nd Floor, 801 North Florida Avenue, Tampa, Florida

33602, a petition to adjudicate their interest within 60 days of the first date of
(Asano, 6° /78-CR- &F-T-ST TEL)

publication. No person filed a petition or claimed an interest in the assets,
and the time for filing such petition has expired.

The United States’ motion is GRANTED. Under 21 U.S.C. § 853(n)(7)
and Rule 32.2(c)(2), Federal Rules of Criminal Procedure, all right, title, and
interest in the assets are CONDEMNED and FORFEITED to the United
States for disposition according to law. Clear title to the assets now vests in

the United States of America.

ORDERED in Tampa, Florida, on October AE 2019.

 

a

aereenn yee ee ge fe

—s y fo Se Zz
ODI og OA ITT El UV I LA

ELIZABETH A. KOVACHENMICH
a UNITED STATES DISTRICT JUDGE

 

  

a)

. ELIZABETH A. KOVACHEVICH
Copies te: UNITED STATES DISTRICT JUDGE

A (| Pr" Hes ank counse] of recock
